Case 2:21-cv-00898-SSV-JVM Document1 Filed 12/16/20 Page 1 of 14

AG 241 Page 2
(Rev. 10/07)

PETITION UNDER 28 U.6.C. § 2254 FOR A WRIT OF HABEAS CORPUS
BY A PERSON IN STATE CUSTODY

 

 

 

United States Disixict Court Districts PY ODL \>
Name (under which you were convicted); Docket or Case Number:
Marlone R. Brumfield
Place of Confinement: Prsoner No. 496966
Louisiana State Penitentiary

 

 

Petitioner Gnelude the name under which you were convicted) Respondent (authorized person having custody of petitioner)

Marfone R. Brumfield v.Darrly Varmoy

 

The Attorney General of the State of Louisiana

 

 

PETITION

i. (a) Name and location of court which entered the judgment of conviction you are challenging: 22nd Judicial
District Court. Parish of St. Tannoany. 701 N. Cowubia St, Covington, La. FOSS

(b) Criminal Docket or Case Number Gf you know). 367, 470

 

2. (a) Date of judgment of conviction (if you know): February 18", 3017
{b) Date of sentencing: November 13", 2016
3. Length of sentence: Life and twenty years.
4, In this case, were you convicted on more than one count or more than one cime?
5, Identify all crimes of which you were convicted and sentenced in this case: (Aggravated Obstruction ofa

Highway), count 1, (possession of cocaine,) Count twa.

, (a) What was your plea? (Check one)

BS (i) Not guilty (3) Nolo Contendere (no contest}

   

(2) = Guilty (4) Insanity Plea

If you entered a guilty plea to one count or indietment, and a not guilty plea to another count or
indictment, give details:

 

 

 
AD 241

Case 2:21-cv-00898-SSV-JVM Document1 Filed 12/16/20 Page 2 of 14

(Rev. 10/07)

6.

 

 

 

Page 3

(b) If you entered a guilty plea to one count or one charge and a not guilty plea to another count or charge,

what did you plead guilty to and what did you plead not guilty to?

fe) If you went to tinal, what kind of trial did you have? (Check one)

Judge only

 

 

Did you appeal from the judgment of conviction?

 

Yes No

Ifyou did appeal, answer the following:

(a} Name of Court; Court of Appeal, Eirst Circuit

(b) Docket or case number (if you know): O17 A-EO

(c) Result: affirmed

(d) Date of result: September ZL, 2017

(e) Citation to the case {if you know): State ¥. Brimnfidd, 2017-KA- 0080

(f Grounds raised: unknown at this time.

   

(g) Did you seek further review by a higher state court? ‘Ves

If yes, answer the following:

1) Name of court: Louisiana Supreme Court

(2) Docket or Case number Gf you know): unknown at this dae.
G3) Result eftimed

(4) Date of result Gif you know): dune 15, 2018
Case 2:21-cv-00898-SSV-JVM Document 1 . Filed 12/16/20 Page 3 of 14

AQ 241 Page 4
(Rev. 16/07)

{5) Citation to the case Gif you know): unlonown at this tae

(6) Grounds raised:unimasen af dis time.

(b) Did you receive 4 heating where evidence was giver on your petition, application, or motion?

Yes Wo

   

If yes, answer the following:
(1) Docket or Case number (if you know):

(2) Result:

(3) Date of result Gf you know):

(4) Docket or Case number (if you know):

10, Other than the direct appeals listed above, have you previously filed any other petitions, applications, or

motions concerning this judgment of conviction in any state court?

Yes ee

il. If your answer to 10 was "Yes ," give the following information:

No

 

(a (i) Name of Court:
(2) Docket or case number Gif you know):
(3) Date of filing (if you know):
(4) Nature of proceeding:
(5) Grounds raised:

(6) Did you receive an evidentiary hearing where evidence was given on your petition, application,
or motion?
Es Yes
(7) Result:

  

No

 

8) Date of result Gf you know):
Case 2:21-cv-00898-SSV-JVM Document1 Filed 12/16/20 Page 4 of 14

AO 241 Page 5
(Rev, 10/07)

(b) If you filed any second petition, application, or motion, aive the same information

(1) Name of Cowt:

(2) Docket or case number {if you know):
(3) Date of filing Gf you know):

(4) Nature of proceeding:

(3) Grounds raised:

(6) Did you receive an evidentiary hearing where evidence was given on your petition, application,
or motion?

Yes No

 

(7) Result:

8) Date of result (if you know}:
(c) If you filed any third petition, application, or motion, give ihe same information:

(1) Name of Cowt:

(2) Docket or case number Gf you know):
(3) Date of filing Gf you know}:

(4) Nature of proceeding:

(5) Grounds raised:
AO 241

Case 2:21-cv-00898-SSV-JVM Document1 Filed 12/16/20 Page 5 of 14

Page 6

(Rev. 10/07)

12.

13,

(6) Did you receive an evidentiary hearing where evidence was given on your petition, application,

or motion

   
 
 

eer

 

Yes
(7) Result:
(8) Date of result Gf you know):

(4) Did you appeal to the highest state court having jurisdiction over the action taken on any petition,
application or motion?

 

(1) First petition No

(2) Second petition No
1.

(3) Third petition Ne

If ou did not appeal to the highest state court having jurisdiction, explain why you did not:

For thig petition, state every ground on which you daim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Attach additional pages if you have more than four
srounds. State the facts supportin each ground.

concisely every ground on which you claim that you are being held unlawfidly. Summarize briefly the facts
supporting cach ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available

gtate-court remedies on each ground an which you request actlon by the federal court. Alse, Hf you fail
to set forth all the grounds in this petition, you may be barred from presenting additional grawmds af
later date.

GROUND GONE: Petitioner was devied: arightio fudicial review on. direct appeal.

(a) Supporting facts (Do not argue or cite case law. Just state the specific facts that support your claim)

 

(b) Ifyou did not exhaust your state remedies on Ground One explain why:
Case 2:21-cv-00898-SSV-JVM Document1 Filed 12/16/20 Page 6 of 14

AO 241 | Page ?
(Rev. 10/07)

{c)

(@

Direct Appeal of Ground One:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue:

 

(2) If you did not raise this issue in your dixect appeal, explain why:
Post-Conviction Proceedings:
(1) Did you raise this issue through post-conviction motion or petition for habeas corpus in a state trial court?

Yes No

   

(2) If your answer to Question (d}(1) is “Yes,” state:
‘Type of motion or petition: Application for Post- Conviction Relief
Name and location of the court where the motion or petition was filed: 22 Judicial fistrict Court, Parish of

St. Tammany, State of Louisiana

0 241

Docket or case number Gf you know}. 567-476
Date of Court's decision: September 17, 2019
Result (attach a copy of the court's opinion or order, if available): See ruling attached hereto

 

(3) Did yeu receive a heaning on your motion or petition?

(4) Did yon appeal from the denial of your motion or petition:

No
(5) If your answer to Question (d)(4) is “Vou” did you raise this issue in the appeal? Ee Ves [ES

(6) If your answer to Question (d}(4) iz “Yes,” state:

Name and location of the court where the appeal was filed: Louisiana First Circuit Court of Appeal,
Docket or case number Gif you know): HH19 BW 1444

Date of Court's decision: March 13, 2620.

Result (attach a copy of the court’s opinion or order, if available): See Ruling attach inher eta.

(7) If your answer to Question (d)(4) or Question (d) G) id “No,” explain why you did not raise this igsuc:

 

Page $

(Rev. 10/07)

(ce) Other Remedies: Describe any other procedures (such as habeas corpus, adminisirative remedies, ete.) that
you have used to exhaust your state remedies on Ground One:

unconstitutional,
Case 2:21-cv-00898-SSV-JVM Document1 Filed 12/16/20 Page 7 of 14

(a) Supporting facts (De not argue of cite case law. Tust state the specific facts that support your chain):

Aggravated Chstructien of a highway of commerce fs unconstitutional being ity vague averboard,

LE otter ae Fe oe ee ee et cane tenner

eR eer ee ee en ne ra

(b) If you did not exhaust your state remedies on Ground Two explain why:

ic) Direct Appeal of Gramd Twa
(1) Ifyou appealed from the judgment of conviction, did you raise this issue: fee

  

Yes

(2) If you did not raise this issue in your direct appeal. explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through post-conviction motion or petition for babeas corpus in a state trial court?

‘Yes eee No

 
   

(2) If your aswer to Question (d}(1} is “Wes.” state:

‘Type of mation or petition: Application for Post-Conviction Relief

Name and location of the court where the motion or petition was filed: 474 Judicial District Court, Parish

of St. Tounmany, State of Lonisiana,

Docket or case number Gf you know):- £67,476

Date of Court's decision: September a7, 2019
AQ 241 Page 9
(Rev. 10/07)

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion or petition?

 

(4) Did you appeal from the denial of your motion or petition:

No
(5) If your answer te Question (d)(4) is “Yea,” did you raise this issue in the appeal? ee Ves [Ess

(6) Ifyour answer to Question (d)(4) is “Yes,” state:
Name and location of the court where the appeal was filed: Court of Appeal, Wrst Circuit
Docket or case number (if you know): 2019 KW 1414

Date of Court's decision: Marck 13, 2020
Result (attach a copy of the court's opinion or order, if available): See ruling attach
(7) If your answer to Question (d)(4) or Question (@) G)id “Kg,” explain why you did not raise this isstic:

 
Case 2:21-cv-00898-SSV-JVM Document1 Filed 12/16/20 Page 8 of 14

(ec) Other Remedies: Describe any other procedures (such as jabeas corpus, administrative remedies, etc.) that
you have used to exhaust your state remedies on Ground Two: Petitioner Apply for Supervisery review from
the Lauisiana Supreme Court, docket no: a2. KE. 00632, denied November 4, 2020,

GROUND THREE: The Comt Exceeded ity Jurisdiction

(a) Supporting facts (Do not argue or cite ense law. Juat state the specific facts that support your claim)
Peilimer contends that his conviction ad sentence regarding the crime of aggravated obstruction of

commer ce is Megal and contrary.and in couliet with La. C. Cr B Art, 872.

241 Page 10

(Rev. 10/07)

(b) If you did not exhaust your state remedies on Ground Three explain why:

(c} IMrect Appeal of Grand Three:

(i) If you appealed from the judgment of conviction, did you raise this issue: ee

  

@) Ifyou did not raise this issue in your direct appeal, explain why:

id Post-Conviction Pracecdings:

(1) Did you raise this issue through post-conviction motion or petition for habeas corpus in a state trial court?

eae

   

(2) If your answer to Question (d}(1) is “Yes,” state:
‘Type of motion or petiti ofr

Name and location of the court where the motion or petition was filed:

Pocket or case number Gf you know): 567-470
Date of Court's decision: September 17%, 2019
Result (attach a copy of the court's opinion or order, if available): See ruling attach hereto
(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition:
No

(3) If your answer to Question (A\(4) is “Ves,” did you raise this issuc in the appeal? ea

(6) If your answer fo Question (dj(4) is “Yes,” state:

Name and location of the court. where the appeal was filed: Court of Appeal, First Circuit

 

Docket or case number Gf you know): 2019 KW 1414
Case 2:21-cv-00898-SSV-JVM Document1 Filed 12/16/20 Page 9 of 14

Date of Court's decision: March 13, 2020
Result (attach a copy of the court’s opinion or order, if available): See ruling nitech:

AO 241 Page LL
(Rev. 10/07)

(FH If your agwer to Question (d}(4) or Question (d) 6) id “No,” explain why you did not raise this istic:

(ec) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that
you have used to exhaust your state remedies on Ground Three:

GROUND FOUR:

(a) Supporting facts (Do not argue or cite case law. Just state the specific facts that support your claim)

(b) If you did not exhaust your state remedies on Ground Four explain why:

{e) Eirect Appeal of Ground Four:
No

 

(1) Ifyou appealed from the judgment of conviction, did you raise this issue: ue

(2) If you did not raise this issue in your direct appeal, explain why:

id) Post-Conviction Proceedings:

(1) Did you raise this issue through post-conviction motion or petition for habeas corpus in a state trial court?

EE Yee

(2) If your answer to Question (d}(1) is “Yes,” state:

 

‘Type of motion or petition:
Case 2:21-cv-00898-SSV-JVM Document1 Filed 12/16/20 Page 10 of 14

AO 241

(Rev. LOT}

Page 12

Name and location of the cout where the motion or petition was fled:

Docket or case number Gf you know):

Date of Court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition:
No

 

(3) If your answer to Question (d}(4) is “Yes,” did you raise this iseue in the appeal? ee
(6) If your answer to Question (d)(A) is “Yes,” state:

Name and location of the cowt where the appeal was filed:

Docket or case number Gf you know):

Date of Court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (ay(4) or Question (a) G) id “No.” explain why you did not raise this issue:

{ce} Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that
you have used to exhaust your state remedies on Ground Four:

AO 241 Page 13
(Rev. 10/07)
13. Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petititon been presented to the highest

(b)

 

If your answer is “No,” state which grounds have not been so presented and give your
reason(s) for not presenting them.

 

state court having jurisdiction?

Is there any ground in this petition that has been presented in some state or federal cout? If so,

eround or grounds have not been presented, and state your reasons for not presenting them.
Case 2:21-cv-00898-SSV-JVM Document1 Filed 12/16/20 Page 11 of 14

  

 

14. Have you previously filed any type petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition?
If “Ves,” state the name and location of the court, the docket or case number, the type of proceeding, the
issues raised, the date of the court's decision, and the result for cach petition, application, or motion filed.
Attach a copy of any court opinion or order, if available,

13, Do you have any petition or appeal now pending Giled and not decided yet) in any court, dither state or
federal, for the judgment you are challenging? Eas Yes es
If*“¥es,” state the name and location of the court, the docket or case number, the type of F proceeding, and the
issues raised.

AO 241 Page 14

(Rev. 10/07)

16, Give the name and address, if you know, of cach atiomey, who repres ented you in the following stages of the

judgment you are challenging:

17.

in the fiture: Es Yes

(a) At preliminary hearing: Ernest E. Barrewn UI, 113 E. 23RD Ave. Convington, La., 7045
(b) At arraignment and plea: same as abave

{c) Attrial: said as above

(4) At sentencing: same as above

(e) On appeal: Louisiana Appellant Project

(f) In any post-conviction proceeding: nene

(#) On appeal from any ruling against you in a post-conviction proceeding: mane

Do you have any future sentence to serve after you complete the sentence for the judement that you are

 

challenging?

 

(a) If se, give the name and location of coutt that imposed the other sentence you will seive in the fisture:

ih) Give the date the other sentence was pnposed:
(c} Give the length ofthe other sentence:

{d) Have you filed, or do you plan te file, any petition that challenges the judgment or sentence to be served

 
Case 2:21-cv-00898-SSV-JVM Document1 Filed 12/16/20 Page 12 of 14

18, TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must
explain the one-year statute of limitations as contained in 28 U.S.C. § 2254 does not bar your petition.

AO 241 Page 15
(Rev. 10/07)

 

The Antiterrorism and Effeetive Death Penalty Act of 1996 @AEDPA”) as contained in 28 U.S.C. § 2254
provides in pari that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas comus by a person in
custody pursuant te the judgment of a State court. The limitation period shall run from the latest of-

(A) the date on which the jadgment became final by the conclusion of direct review or the expiration of the fime
for secking such review;

(3) the date on which the impediment to filing an application created by State action in violation of the
Constitution. or laws of the United States is removed, if the applicant was prevented from filing by such State
action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court, if the right
has been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral review;

oF,

(D)the date on which the factual predicate of the claim or claims presented could have been discovered through
the exercise of due diligence.
Case 2:21-cv-00898-SSV-JVM Document1 Filed 12/16/20 Page 13 of 14

AO 241 Page 16
(Rev. 10/07}
AQ 241 Page 13
(Rev. 10/07)

(2) ‘The time during which a properly filed application for State post-conviction of collateral review
with respect to the pertinent judgment of claim is pending shall not be counted toward any period of

limitation under this subsection.

following relief: reverse petitioner's conviction and sentence

Therefore, petitioner asks that the Court grant ihe
oner may be entitled.

and grant his a new trial or iramediate release. or any other reliefto which petiti

 

Signature of Attorney (if any)

foregoing is trae and correct and that this petition

I declare ( certify, verify, or state) under penalty of perjury that the
ae day of December

for Writ of Habeas Corpus was placed in the prison mailing systend on this

2020,
Executed on__\ WAS

(date)

(\ tons ®, Rsumnfisld

Signature of Petitioner

If any person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this
petition.
Case 2:21-cv-00898-SSV-JVM_ Document1 Filed 12/16/20. Page.14 of 14.

        
 
  
 
  
   

   

 
 

MARLONE R. BRUMFIELD #496966 LEGAL PROGRAMS DEPART
Louisiana State Penitentiary
Augeola, Louisiana, 70712

 

OFFICE OF THE CLERK Ba nian

 

 

  
    
 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA USPS TRACKING # .
) on | | ll | :
a
i Baton Rouge, La. Fe

 
  
   

I
\ (clectra filing)
ober (ora MYTHS page count 146 -

1 UNITED STATES.

9114 9023 0722 4991 8282 58
POSTAL SERVICE (i RR eh ERT

   

 
